Citation Nr: 1443300	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which found that new and material evidence had not been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability.  

The Veteran's January 2009 VA Form 9 included a request for a hearing.  However, in September 2011, the Veteran withdrew that hearing request. 

This case was previously before the Board in May 2012.  At that time the Board determined that relevant service records had been added to the file since the last final denial of service connection for a lumbar spine disability in September 1970.  Therefore, the Board reconsidered the Veteran's claim on the merits and remanded the matter for a VA examination and opinion to address the etiology of the Veteran's back disability.  An opinion was subsequently provided in January 2013. However, in September 2013 the Board determined that the opinion was inadequate and remanded the case again for a supplemental opinion, which was provided in May 2014.  The case is now returned for appellate review.

In September 2013 the Board also remanded the issue of service connection for tinnitus, which had been the subject of a remand from the U.S. Court of Appeals for Veterans Claims (Court), pursuant to a Joint Motion for Partial Remand.  During the course of the remand, the RO granted service connection for tinnitus in a March 2014 rating decision.  As there remains no case or controversy with respect to that issue, it is no longer before the Board.  





FINDING OF FACT

The Veteran is not shown to have a back disability at present which is related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103A, 5106, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in August 2007 fully satisfied the duty to notify provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and VA and private medical records pertaining to his claim for disability benefits have been obtained and associated with the claims file.  In the May 2012 remand, the Board asked the RO to determine whether there were any additional treatment records pertaining to the back disability from Chu Lai military base hospital.  The National Personnel Records Center (NPRC) submitted copies of the same service treatment records and indicated that all treatment records had been mailed.  The Veteran was notified of these steps in a June 2012 letter and an April 2013 supplemental statement of the case.  

The Veteran was examined by VA during the pendency of the appeal in January 2013 and May 2014.  The May 2014 examination addressed all pertinent issues and includes a medical opinion with sufficient rationale.  The Veteran also was afforded an opportunity to testify at a hearing, but declined.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claim file.  See Mayfield III. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Moreover, only disabilities listed under 38 C.F.R. § 3.309(a), including degenerative arthritis, may be considered as service-connected based on continued symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  

The Veteran contends that he suffers from a lumbar spine disability as a result of an in-service injury where he lifted a heavy ammunition box.  See July 2007 claim.

A March 1970 service treatment record indicated the Veteran injured his back lifting ammo and was hospitalized for 4 days.  At his June 1970 separation examination the Veteran also reported that he had a strained back.  

After service, a May 1982 private treatment record notes that the Veteran was suffering from back spasms.  Also, a March 2009 private treatment record noted the Veteran complained of back pain which had existed for 40 years. 

A January 2013 VA examination was provided, but the Board determined in its September 2013 remand that the opinion provided was inadequate.  Specifically the rationale provided for why the Veteran's back disability was not related to service was that the Veteran had not sought any medical care for his back since the original injury in 1970.  However, the record shows and the Board noted in it is previous remand that the Veteran was seen in 1982 for complaints of back spasms.  A March 2009 private treatment record also notes the Veteran's reports of chronic low back pain for 40 years.  He related his lifting injury in service and indicated that he had spasm pain in the low back area once in a while.  As this medical evidence was not considered by the VA examiner in January 2013, the Board cannot rely on this opinion.

In a May 2014 opinion, the examiner determined again that it was less likely than not that the Veteran's claimed back disability was incurred in or caused by an in-service event, injury, or disease.  The rationale was that although the Veteran had a history of back strain, VA treatment records dated since 2007 documented treatment for other disorders but not the back.  Also the examiner commented that the Veteran's back was normal at the time of the last examination. 

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have any current back disability related to any event in service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between any current back disorder and his military service are the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that he has continued to experience back pain since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he suffered injury to his back in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  

It is within the Veteran's realm of personal knowledge whether he suffered injury to his back in service and has continued to experience back pain since then.  The service treatment records document treatment for back strain and complaints of back pain at discharge from service and are consistent with the Veteran's reports.  There also is no reason to doubt the Veteran's credibility in this regard.  However, while the service treatment records are consistent with the Veteran's report of injury to the back in service, the credibility of any statements regarding continuity of symptomatology in the back since service are undermined by the lack of any treatment for the back other than once in 1982 and a note of chronic back pain in 2009, and the fact that examination of the back at present is normal.  It is true that "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  However, this is not an instance in the absence of treatment, but the affirmative evaluation of the Veteran and the clinical findings being absent for any back disorder or complaints.  Therefore, his statements regarding continuity of symptomatology in the back since the initial injury are accorded little probative value.

In addition, it does not follow that any current back disorder is necessarily related to any demonstrated continuous symptomatology since service.  While the Veteran is competent to state that he has suffered from back pain since service, he is not competent to determine the underlying cause of the symptoms, i.e., arthritis, etc.  Also, as noted, to the extent that the Veteran is asserting entitlement to service connection based on continued symptomatology since service, service connection would not be warranted on this basis, as his claim is not based on a chronic condition listed under 38 C.F.R. § 3.309(a), as the record does not show any arthritis in the back or other chronic condition.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that he has a current back disability related to his military service; however, there is no competent medical evidence or opinion to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any back disorder are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The Board also finds it significant that a VA examiner in May 2014 found that the Veteran did not have a present back disability as his present back examination was normal; and there was record of VA treatment for a spine disability since 2007.  The VA examiner did not specifically comment on the March 2009 private treatment record, which noted the Veteran's complaints of low back pain for 40 years.  However, notwithstanding this complaint, it is true that the record does not otherwise indicate any treatment for a back disability after service other than the notation of strain back in 1982.  Even though it was noted that the Veteran had complaints of back pain in 2009, the examination did not reveal any back disability at that time.  Moreover, examination in 2013 also did not reveal any present disability of the back.  Pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Although the record shows evidence of an in-service injury to the back in service and subjective complaints of pain in the back after service, service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

While the May 2014 examiner was arguably not fully informed of the Veteran's medical history, as he did not specifically comment on the March 2009 private treatment record documenting the Veteran's complaints of back pain for 40 years, the fact remains that there is no record of treatment for a back disability since 2007, as even the 2009 treatment record does not show any back disability on examination.  Moreover, the 2013 examination report also does not show any back disability.  Therefore, the most probative rationale for the May 2014 opinion is that the Veteran does not have a present back disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

Thus, none of the post-service medical evidence relates any current back disorder to service; so service connection under 38 C.F.R. § 3.303(d) is not warranted.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a back disability that had its onset during active service or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1110.  Accordingly, the Board finds that the criteria for service connection for a back disability are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


